Exhibit 10.2(E)

THE RUBICON PROJECT, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
FOR NON-EMPLOYEE DIRECTORS
Notice is hereby given of the grant by The Rubicon Project, Inc. (the “Company”)
to the Participant named below (the “Participant”) of a Restricted Stock Unit
Award under the Company’s 2014 Equity Incentive Plan (the “Plan”), which is
available on the Company intranet (Inside RP) and incorporated herein by
reference. This Restricted Stock Unit Award is governed by this Notice and the
Plan, and in the event of a conflict between the terms of this Notice and the
Plan, the terms of the Plan shall control. By acceptance of the Restricted Stock
Unit Award, and also by acceptance through performance of the vesting
requirements and the Shares issuable upon vesting, Participant agrees to the
terms and conditions set forth in this Notice and the Plan. Capitalized terms
used but not defined in this Notice shall have the meanings given to them in the
Plan.
The Restricted Stock Unit Award consists of the number of Restricted Stock Units
set forth below (the “Restricted Stock Units” or “RSUs”). Each RSU represents
the right to receive one share (a “Share”) of the Company’s Common Stock, par
value $0.00001 (the “Common Stock”), subject to vesting as set forth below and
to the terms and conditions of the Plan and this Notice, as follows:
Participant Name:                                        
Number of Restricted Stock Units:                        
Grant Date:                                    
Time of Issuance:
Issuance of Shares shall occur on the first May 15 or November 15 occurring
after the Vesting Date for such Shares, except as otherwise further deferred by
election of Participant.
Vesting Schedule:
[for initial awards:] For purposes of this Notice, “Vesting Date” means the
first, second and third anniversaries of the Grant Date, subject to Continuous
Service on the Board. On each Vesting Date, one-third of the RSUs subject to
this award shall become vested (rounded to the nearest whole RSU).
Notwithstanding the foregoing, if Participant is serving on the Board at the
time of a Change in Control, the RSUs shall become fully vested upon (but
effective immediately prior to) the occurrence of the Change in Control.
Furthermore, if Participant ceases Continuous Service on the Board for any
reason other than removal for cause, any unvested RSUs shall become vested with
respect to a number of underlying Shares (up to but not exceeding the number of
unvested Shares remaining subject to this award) equal to the product of the
total number of RSUs scheduled to vest on the next Vesting Date, and a fraction,
the numerator of which is the number of full 30-day periods beginning on the
later of the previous Vesting Date or the Grant Date, as applicable, and ending
on the date of cessation of Board service, and the denominator of which is 12.
In the event that Participant is removed from the Board for cause, vesting will
cease and any and all unvested RSUs shall automatically terminate.




--------------------------------------------------------------------------------




[for basic annual awards:] This award shall, subject to Continuous Service on
the Board, vest in full on the first anniversary of the Grant Date or, if
earlier, immediately prior to the first annual meeting of stockholders of the
Company (“Annual Meeting”) following the Grant Date. Notwithstanding the
foregoing, if Participant is serving on the Board at the time of a Change in
Control, the RSUs shall become fully vested upon (but effective immediately
prior to) the occurrence of the Change in Control. Furthermore, if Participant
ceases service on the Board for any reason other than removal for cause, any
unvested RSUs shall become vested with respect to a number of underlying Shares
(up to but not exceeding the number of unvested Shares remaining subject to this
award) equal to the product of the total number of RSUs and a fraction, the
numerator of which is the number of full 30-day periods beginning on the Grant
Date and ending on the date of cessation of Board service, and the denominator
of which is 12. In the event that Participant is removed from the Board for
cause, vesting will cease and any and all unvested RSUs shall automatically
terminate.
[for pro-rata annual awards:] This award shall, subject to Continuous Service on
the Board, vest immediately prior to the first Annual Meeting following the
Grant Date or, if earlier, upon the anticipated Annual Meeting date used to
calculate the number of RSUs subject to this award. Notwithstanding the
foregoing, if Participant is serving on the Board at the time of a Change in
Control, the RSUs shall become fully vested upon (but effective immediately
prior to) the occurrence of the Change in Control. Furthermore, if Participant
ceases service on the Board for any reason other than removal for cause, any
unvested RSUs shall become vested with respect to a number of underlying Shares
(up to but not exceeding the number of unvested Shares remaining subject to this
award) equal to the product of the total number of RSUs and a fraction, the
numerator of which is the number of full 30-day periods beginning on the Grant
Date and ending on the date of cessation of Board service, and the denominator
of which is the number of 30-day periods used to calculate the number of RSUs
subject to this award. In the event that Participant is removed from the Board
for cause, vesting will cease and any and all unvested RSUs shall automatically
terminate.
The Restricted Stock Unit Award is subject to the terms and conditions, and the
representations of Participant, set forth below.




-2-

--------------------------------------------------------------------------------






1.    Vesting of RSUs and Payment of Shares.
(a) Prior to Vesting. Prior to vesting the Restricted Stock Units represent only
an unsecured obligation of the Company, for which there is no trust and no
obligation other than to make payment as contemplated by this Notice and the
Plan. Neither Participant nor any person claiming under or through Participant
will have any of the rights or privileges of a stockholder of the Company in
respect of any Restricted Stock Units, or any Shares deliverable hereunder
unless and until such RSUs have vested in the manner set forth in the Vesting
Schedule above and the underlying Shares have been issued and recorded on the
records of the Company or its transfer agents or registrars. No adjustment shall
be made for any dividends (ordinary or extraordinary, whether cash, securities,
or other property) or distributions or other rights for which the record date is
prior to the date Shares are issued, except as provided in Section 10 of the
Plan.
(b) Vesting and Payment. Each Restricted Stock Unit represents the right to
receive payment in the form of one Share, subject to the vesting requirements
set forth herein. Subject to any deferral election made by Participant, Shares
shall be issued to Participant upon or following vesting of the RSUs to which
they relate in accordance with the terms of this Notice. In the event that
Participant elects to defer the issuance of Shares after the time of vesting,
the timing of issuance shall be determined by the terms of such deferral
election and applicable law. Any restrictions that lapse with respect to
Restricted Stock Units upon vesting will lapse with respect to whole Shares. Any
distribution or delivery of Shares to be made to Participant will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate. Any such transferee must furnish the Company with written
notice of his or her status as transferee and evidence satisfactory to the
Company to establish the validity of the transfer and compliance with any laws
or regulations pertaining to said transfer. After RSUs have vested in the manner
set forth in the Vesting Schedule above and the underlying Shares have been
issued and recorded on the records of the Company or its transfer agents or
registrars, Participant will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.
(c) 409A. Notwithstanding anything in the Plan, this Notice, or any Separate
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
the termination of Participant’s Continuous Service (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to death, and if (x) Participant
is a “specified employee” within the meaning of Section 409A at the time of the
termination of Participant’s Service and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the six (6) month period
following the termination of Participant’s Service, then the payment of such
accelerated Restricted Stock Units will not be made until the date that is six
(6) months and one (1) day following the date of termination of Participant’s
Continuous Service, unless Participant dies following the date his or her
Continuous Service terminates, in which case, the RSUs will be paid in Shares to
Participant’s estate as soon as practicable following his or her death. It is
the intent of this Notice that the grant of Restricted Stock Units and any
Shares issuable upon vesting of the Restricted Stock Units be exempt from the
requirements of Section 409A to the greatest extent provided under the
regulations promulgated so that none of the Restricted Stock Units or Shares
issuable upon vesting of RSUs will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply.
To the extent that any Restricted Stock Units or any Shares issuable under the
terms of any Restricted Stock Units are determined to be subject to the
requirements of Section 409A, it is the intent of this Notice that the award
comply with Section 409A, and any ambiguities will be interpreted to so comply.
For purposes of this Notice, “Section 409A” means Section 409A of the Code, and
any proposed, temporary or final

-3-

--------------------------------------------------------------------------------




Treasury Regulations and Internal Revenue Service guidance thereunder, as each
may be amended from time to time.
2.    Forfeiture Upon Termination of Continuous Service. Except as otherwise
provided in the vesting schedule set forth above in this Notice, if Participant
ceases to remain in Continuous Service at any time for any reason, the
then-unvested Restricted Stock Units will thereupon terminate and be forfeited
at no cost to the Company and Participant will have no further rights with
respect to such forfeited Restricted Stock Units or any underlying Shares.
3.    Tax Consequences, Withholding, and Liability.
(a) Participant understands that Participant may suffer adverse tax consequences
as a result of the grant or vesting of the Restricted Stock Units and issuance
and/or disposition of the Shares. Participant understands that the actual tax
consequences associated with the Restricted Stock Units and Shares are
complicated and depend, in part, on Participant’s specific situation and may
also depend on the resolution of currently uncertain tax law and other variables
not within the control of the Company. THEREFORE, PARTICIPANT SHOULD SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE FEDERAL TAX LAW
AND THE TAX LAWS OF ANY MUNICIPALITY, STATE OR NON-U.S. JURISDICTION TO WHICH
PARTICIPANT IS SUBJECT. By accepting (through performance) the Restricted Stock
Units and any Shares, Participant acknowledges and agrees that Participant has
either consulted with a competent tax advisor independent of the Company to
obtain tax advice concerning the RSUs and Shares in light of Participant’s
specific situation or has had the opportunity to consult with such a tax advisor
and has chosen not to do so. Neither the Company nor any of its employees,
counsel, or agents has provided to Participant, and Participant has not relied
upon from the Company or any of its employees, counsel, or agents, any written
or oral advice or representation regarding the U.S. federal, state, local or
non-U.S. tax consequences of the receipt, ownership and vesting of the
Restricted Stock Units, the issuance of Shares in connection with vesting of the
Restricted Stock Units, the other transactions contemplated by this Notice, or
the value of the Company or the RSUs or Shares at any time. With respect to such
matters, Participant relies solely on Participant’s own advisors.
(b) Participant (and not the Company) shall be responsible for determining and
paying Participant’s own tax liability that may arise as a result of the
receipt, ownership and vesting of the Restricted Stock Units, the issuance of
Shares pursuant to the Restricted Stock Units, or the other transactions
contemplated by this Notice.
4.    No Guarantee of Continued Service. THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE APPLICABLE THERETO IS EARNED ONLY BY
CONTINUOUS SERVICE AND NOT THROUGH THE ACT OF BEING RETAINED, BEING GRANTED A
RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES UPON VESTING OF RESTRICTED STOCK
UNITS. THIS NOTICE, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE APPLICABLE TO RESTRICTED STOCK UNITS DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT TO PROVIDE SERVICE FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT RESTRICT OR INTERFERE IN ANY
WAY WITH PARTICIPANT’S RIGHT TO CEASE SERVICE ON THE BOARD AT ANY TIME FOR ANY
REASON OR NO REASON OR THE RIGHT OF THE COMPANY TO REMOVE PARTICIPANT FROM THE
BOARD IN ACCORDANCE WITH THE COMPANY’S CHARTER, BYLAWS AND GOVERNING LAW
5.    Participant Representations.

-4-

--------------------------------------------------------------------------------




(a) Participant acknowledges that (i) Participant was and is free to use
professional advisors of Participant’s choice in connection with this Notice and
grant of the Restricted Stock Units, that Participant understands this Notice
and the meaning and consequences of receiving grants of RSUs and Shares issued
upon vesting of RSUs; (ii) Participant has reviewed and understands this Notice
and the Plan; (iii) receipt of the RSUs and any Shares issued upon or after
vesting of the RSUs is voluntary and Participant is accepting the RSUs and any
Shares issued freely and without coercion or duress; and (iv) Participant has
not received and is not relying, and will not rely, upon any advice,
representations or assurances made by or on behalf of the Company or any of its
Affiliates or any employee of or counsel to the Company or any of its Affiliates
regarding any tax or other effects or implications of the RSUs or Shares or
other matters contemplated by this award of Restricted Stock Units.


(b) Participant is aware of the Company’s business affairs and financial
condition and understands that an investment in the Shares involves a high
degree of risk. Participant has not received and is not relying, and will not
rely, upon any advice, representations or assurances made by or on behalf of the
Company or any of its Affiliates or any employee of or counsel to the Company or
any of its Affiliates regarding the Company’s prospects or the value of the RSUs
or Shares.
6.    Additional Conditions to Issuance of Stock.


(a)    Legal and Regulatory Compliance. The issuance of Shares upon or after
vesting of the Restricted Stock Units shall be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. If at any time the Company determines, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. If the Company determines that the issuance of any Shares will violate
federal securities laws or other applicable laws or regulations or the
requirements of any exchange or market system upon which the Shares are listed,
the Company may defer issuance until the earliest date at which the Company
reasonably anticipates that the issuance of Shares will no longer cause such
violation. Accordingly, Participant may not be able to receive Shares when
desired even though the Restricted Stock Units have vested. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority, but the inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance of any Shares
shall relieve the Company of any liability in respect of the failure to issue
such Shares as to which such requisite authority shall not have been obtained.
As a condition to the issuance of Shares, the Company may require Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company. Without
limiting the foregoing, if at the time of vesting of any Restricted Stock Units,
there is not in effect under the Securities Act of 1933, as amended (the
“Securities Act”), a registration statement covering the Shares to be issued,
and available for delivery a prospectus meeting the requirements of Section
10(a)(3) of the Securities Act, Participant shall, if required by the Company,
as a condition to vesting and issuance of the Shares, make appropriate
representations in a form satisfactory to the Company to support issuance of the
Shares in compliance with applicable laws and regulations, including to the
effect that such Shares will not be sold other than (A) pursuant to an effective
registration statement under the Securities Act, or an applicable exemption from
the registration requirements of such Act; (B) in compliance with all applicable
state securities laws and regulations; and (C) in compliance with all terms

-5-

--------------------------------------------------------------------------------




and conditions of the Plan, this Notice, and any other written agreement between
Participant and the Company or any of its Affiliates.


(b)    Obligations to the Company. As a condition to receipt and vesting of any
Restricted Stock Units and issuance of Shares as a result of vesting,
Participant must enter into the Company’s Intellectual Property Assignment and
Confidential Information Agreement, or a similar or successor agreement for the
protection of the Company’s intellectual property and confidential information,
in form specified by the Company (the “Proprietary Interests Agreement”), if
Participant has not already done so, and Participant’s acceptance of Restricted
Stock Units and any Shares will constitute Participant’s agreement to the
Proprietary Interests Agreement. If Participant breaches in any material respect
the Proprietary Interests Agreement or any other contract between Participant
and the Company, or Participant’s common law duty of confidentiality or trade
secret protection, or any Company policy prohibiting misappropriation of
property or any illegal or fraudulent acts, the Company may suspend any vesting
of any Restricted Stock Units or issuance of any Shares pending Participant’s
cure of such breach, and if such breach cannot be cured or is not cured to the
Company’s reasonable satisfaction within such time not less than twenty (20)
days as the Company may specify, the Company may terminate any Restricted Stock
Units for which Shares have not been issued and will have no obligation to issue
any Shares in respect of any such terminated Restricted Stock Units or to
provide any consideration to Participant in respect thereof.


7.    Handling of Shares; Restrictive Legends and Stop-Transfer Orders.
(a)    Book Entries. The Company will cause the Shares to be recorded in book
entry or other electronic form and reflected in records maintained by or for the
Company.


(b)    Legends. Each data base entry representing any Shares may be endorsed
with legends substantially as set forth below, as well as such other legends as
the Company may deem appropriate to implement the provisions of this Notice or
comply with applicable laws and regulations and Company policies:


THE SHARES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFER FOR A
PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE OF ANY UNDERWRITTEN PUBLIC OFFERING
OF THE COMPANY’S SECURITIES SET FORTH IN AN AGREEMENT BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF BY
THE HOLDER PRIOR TO THE EXPIRATION OF SUCH PERIOD WITHOUT THE CONSENT OF THE
COMPANY OR THE MANAGING UNDERWRITER.


(c)    Stop-Transfer Notices. In order to ensure compliance with the
restrictions referred to herein and Company policies, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(d)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Notice or any other agreement to which the
Shares are subject or any laws governing the Shares or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.



-6-

--------------------------------------------------------------------------------




8.    Restrictions on Transfer. Except as otherwise expressly provided in this
Notice, the Restricted Stock Units will not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Restricted Stock Units, or upon any attempted sale under any execution,
attachment or similar process, the affected RSUs will become null and void. The
Company may impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by the Participant or
other subsequent transfers by the Participant of any vested Shares, including
without limitation (a) restrictions under an insider trading policy,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and other holders, and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.
9.    Lock-Up. In connection with any underwritten public offering by the
Company of its equity securities pursuant to a registration statement filed
under the Securities Act, upon the request of the Company or the underwriters
managing such offering, during the Lock-up Period (as defined below) Participant
shall not, without the prior written consent of the Company or its underwriters,
directly or indirectly sell, make any short sale of, loan, hypothecate, pledge,
offer, grant or sell any option or other contract for the purchase of, purchase
any option or other contract for the sale of, enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of, or otherwise dispose of or transfer, or
agree to engage in any of the foregoing transactions with respect to, any Shares
or other securities into which the Shares may be converted or that are issued in
respect of the Shares (other than those included in the registration). For this
purpose, the “Lock-up Period” means such period of time after the effective date
of the registration as is requested by the Company or the underwriters; provided
that such period shall not exceed 180 days (or such additional period as may
reasonably be requested by the Company or such underwriter to accommodate
regulatory restrictions on (i) the publication or other distribution of research
reports or (ii) analyst recommendations and opinions, including (without
limitation) the restrictions set forth in Rule 2711(f)(4) of the National
Association of Securities Dealers and Rule 472(f)(4) of the New York Stock
Exchange, as amended, or any similar successor rules). The Company’s
underwriters shall be beneficiaries of the provision set forth in this Section
9, and Participant shall execute and deliver such agreements as may be
reasonably requested by the Company or the underwriters that are consistent with
the foregoing or that are necessary to give further effect thereto. In addition,
if requested by the Company or the underwriters of Common Stock (or other
securities) of the Company, Participant shall provide, within ten (10) days of
such request, such information as may be required or reasonably requested by the
Company or the underwriters in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act. The obligations described in this Section 9 shall not
apply to a registration relating solely to employee benefit plans on Form S-1 or
Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a Commission Rule 145 transaction on Form S-4 or
similar forms that may be promulgated in the future. The Company may impose
stop-transfer instructions with respect to the Shares (or other securities)
subject to the foregoing restriction until the end of said one hundred and
eighty (180) day (or other) period. Participant agrees, and will cause any
transferee to agree, that any transferee of the award of Restricted Stock Units
shall be bound by this Section 9.
10.    Additional Agreements.
(a) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units or Shares by electronic
means or request Participant’s consent to participate in the Plan by electronic
means. Participant hereby consents to receive such documents by electronic
delivery and agrees to administration of this Notice, the RSUs and the Shares
through any on-line

-7-

--------------------------------------------------------------------------------




or electronic system established and maintained by the Company or another third
party designated by the Company.
(b) Personal Information. To facilitate the administration of the Plan and any
successor plan and the terms of this Notice, it may be necessary for the Company
(or its payroll administrators) to collect, hold and process certain personal
information about Participant, including, but not limited to, Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Company Common Stock owned, relationship to the Company, details of all awards
issued under the Plan or any predecessor or successor plan or any other
entitlement to shares of Company Common Stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”) and to
transfer this Data to certain third parties such as transfer agents, stock plan
administrators, and brokers with whom Participant or the Company may elect to
deposit any Shares. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
Data for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan and any predecessor and successor plan.
Participant understands that Data will be transferred to the Company’s transfer
agent, broker, administrative agents or such other stock plan service provider
as may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan and any
predecessor and successor plan. Participant understands that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than Participant’s country. Participant understands that if
he or she resides outside the United States, he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. The Participant authorizes the
Company, the Company’s broker, administrative agents, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan or any predecessor or
successor plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan or any predecessor or
successor plan. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage Participant’s participation
in the Plan or any predecessor or successor plan. The Participant understands if
he or she resides outside the United States, he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, Participant understands that he or she
is providing the consents herein on a purely voluntary basis. If Participant
does not consent, or if Participant later seeks to revoke his or her consent,
his or her service with the Company will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant's consent is that the
Company would not be able to grant Restricted Stock Units or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan or any successor plan.
(c) Proprietary Information. Participant agrees that all financial and other
information relating to the Company furnished to Participant constitutes
“Proprietary Information” that is the property of the Company. Participant shall
hold in confidence and not disclose or, except within the scope of Participant’s
Continuous Service, use any Proprietary Information. Participant shall not be
obligated under this paragraph with respect to information Participant can
document is or becomes readily publicly available without restriction through no
fault of Participant. Upon termination of Participant’s Continuous Service,
Participant shall promptly return to Company all items containing or embodying
Proprietary Information (including all copies). This paragraph supplements, but
does not limit, any other agreement between

-8-

--------------------------------------------------------------------------------




Participant and the Company, or any applicable law, related to protection,
ownership, or use of the Company’s information or property.
(d) Consideration. The Restricted Stock Units and Shares are issued in
consideration of services provided by Participant and/or other benefit to the
corporation within the meaning of Section 152 of the General Corporation Law of
the State of Delaware; Participant is not required to make any cash payment to
the Company in respect of issuance of Restricted Stock Units or Shares.
11.    General.
(a) No Waiver; Remedies. Either party’s failure to enforce any provision of this
Notice shall not in any way be construed as a waiver of any such provision, or
prevent that party from thereafter enforcing such provision and each and every
other provision of this Notice. The rights granted both parties herein are
cumulative and shall not constitute a waiver of either party’s right to assert
all other legal remedies available to it under the circumstances.
(b) Successors and Assigns. The terms of this Notice shall inure to the benefit
of the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth, the terms of this Notice shall be binding upon
Participant and Participant’s heirs, executors, administrators, successors and
assigns. The rights and obligations of Participant under this Notice may only be
assigned with the prior written consent of the Company.
(c) Notices. Any notice hereunder shall be in writing (which shall include
electronic transmission) and shall be deemed received (i) the business day
following electronic verification of receipt if sent electronically, (ii) upon
personal delivery to the party to whom the notice is directed, (iii) the
business day following deposit with a reputable overnight courier, or (iv) five
days after deposit in the U.S. mail, First Class with postage prepaid. Notice
shall be addressed to the Company at its principal executive office and to
Participant at the address that he or she most recently provided to the Company.
Participant agrees that it is Participant’s responsibility to notify the Company
of any changes to his or her mailing address so that Participant may receive any
shareholder information to be delivered by regular mail.


(d) Interpretation. Headings herein are for convenience of reference only, do
not constitute a part of this Notice, and will not affect the meaning or
interpretation of this Notice. References herein to Sections are references to
the referenced Section hereof, unless otherwise specified. The Board or its
Committee will have the power to interpret the Plan and this Notice and to adopt
such rules for the administration, interpretation and application of the Plan
and this Notice as are consistent therewith and to interpret or revoke any such
rules (including, but not limited to, the determination of whether or not any
Restricted Stock Units have vested). All actions taken and all interpretations
and determinations made by the Board or its Committee in good faith will be
final and binding upon Participant, the Company and all other interested
persons. Neither the Board or its Committee nor any person acting on behalf of
the Board or its Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Notice.
(e) Modifications to Notice. Modifications to this Notice can be made only in an
express written contract executed by a duly authorized officer of the Company
and shall not require the consent of the Participant unless such modification
would materially adversely affect the rights of the Participant hereunder.
Notwithstanding anything to the contrary in the Plan or this Notice, the Company
reserves the right to revise this Notice as it deems necessary or advisable, in
its sole discretion and without the consent

-9-

--------------------------------------------------------------------------------




of Participant, to comply with Section 409A or to otherwise avoid imposition of
any additional tax or income recognition under Section 409A in connection to
this award of Restricted Stock Units.
(f) Governing Law; Severability. This Notice is governed by the internal
substantive laws, but not the choice of law rules, of Delaware. If any provision
of this Notice becomes or is declared by a court or arbitrator having
jurisdiction over a dispute hereunder to be illegal, unenforceable or void, such
provision shall be amended to the extent necessary to conform to applicable law
so as to be valid and enforceable and to achieve, to the extent possible, the
economic, business and other purposes of such illegal, unenforceable, or void
provision or, if such provision cannot be so amended without materially altering
the intention of the parties, then such provision shall deleted from this Notice
and the remainder of this Notice shall continue in full force and effect.
(g) Entire Agreement. The Plan and this Notice form a contract and constitute
the entire understanding between Participant and the Company with respect to the
RSUs and the Shares issuable upon vesting of the RSUs and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect thereto.
Dated: __________________
THE RUBICON PROJECT, INC.
By:______________________________
 
Name:__________
 
Title: __________






-10-